Citation Nr: 1108978	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, on a direct basis, and as secondary to the service-connected asthma.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from December 1984 to July 1994.  In addition, he had approximately four and a half months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The notice of these decisions was provided by the RO in Atlanta, Georgia.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Atlanta RO.]

In July 2009, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.  

In October 2009, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension had been received and reopened the Veteran's claim.  Then, the Board remanded the issues of entitlement to service connection for hypertension and pseudofolliculitis barbae to the RO for additional evidentiary development and due process considerations.  First, the Board requested that the RO provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate the claim for service connection for hypertension, as secondary to the service-connected asthma.  Second, the Board instructed the RO to obtain all the Veteran's outpatient clinical records from the VA medical center (VAMC) in Pensacola, Florida since February 2005.  Third, the Board asked the RO to attain a release form for private treatment records from Dr. Delarosa since 1991, and to request these records upon obtaining the release form.  Fourth, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature, extent and etiology of his hypertension and pseudofolliculitis barbae.  

In a February 2010 letter, the RO informed the Veteran as to the evidence necessary to substantiate a claim seeking secondary service connection.  In a May 2010 letter, the Veteran wrote that he recently contacted Dr. Delarosa's office and was informed that her office does not maintain records on their patients for longer than eight years.  The Veteran requested that the RO proceed with his appeal without the medical records from Dr. Delarosa.  The Veteran's updated VA treatment records have been obtained and associated with his claims file, and the Veteran was scheduled for a VA examination for his claims on appeal, in May 2010.  This examination was completed, and copies of the May 2010 VA examination report and June 2010 addendum have been associated with the Veteran's claims file.  

Before the matter was certified to the Board, in a December 2010 rating decision, the RO granted service connection for pseudofolliculitis barbae, rating it as noncompensably disabling, effective February 22, 2005.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability.  Thus, no aspect of this matter is in appellate status, and the only issue remaining on appeal before the Board is whether the Veteran is entitled to service connection for hypertension, on a direct basis, and as secondary to the service-connected asthma.  Unfortunately, the medical opinion obtained on remand is inadequate, and another remand of the Veteran's claim is necessary.  The Board regrets the delay caused by this second remand.  After a thorough review of the claims file, however, the Board finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that his hypertension arose during his years of active service and/or was caused and/or aggravated by his service-connected asthma.  Specifically, the Veteran maintains that he began experiencing problems with his blood pressure after his first asthmatic attack.  See July 2009 Travel Board Hearing Transcript, p. 3.  He contends that he developed hypertension as a result of the various medications that he took for his asthma.  See Id.  

As a preliminary matter, the Board observes that the evidence of record at present is sufficient to decide the Veteran's claim under the theory of direct service connection.  However, the Veteran primarily asserts his claim under the theory of secondary service connection.  While the theory of entitlement regarding whether the Veteran's hypertension is directly related to service is thoroughly addressed during the May 2010 VA examination, the theory of entitlement with regard to whether the Veteran's hypertension is secondary to his service-connected asthma still requires further evidentiary development for proper adjudication of the Veteran's claim.  

Chronological records of medical care during the Veteran's years of active service, dated from August 1986 to July 1993, reflect variable yet elevated blood pressure readings of 162/86 (August 1986), 152/72 (October 1986), December 1986 (148/100 - while standing), 150/92 (April 1989), 156/98 (August 1989), and 162/84 (July 1993).  

During the Veteran's August 1994 VA examination, the examiner noted that the Veteran's blood pressure rose when he had an asthmatic attack.  The examiner also noted the Veteran's history of asthma since 1985, and that he had been hospitalized a number of times for his asthmatic flare ups.  Indeed, the service treatment records reflect the Veteran was treated numerous times for his asthmatic condition.  The examiner diagnosed the Veteran with bronchial asthma as well as a history of elevated blood pressure during asthma attacks.  However, there was no clinical diagnosis of hypertension.  

Pursuant to the October 2009 Remand, the Veteran was scheduled for another VA examination in May 2010, during which the examiner reviewed the Veteran's claims file and conducted an interview and physical examination of the Veteran.  The examiner took note of the Veteran's elevated blood pressure readings in service and indicated that some of these readings were associated with his asthmatic attacks, while others were not.  The examiner also listed the current medication that the Veteran was taking, which included several inhalers that he used for breathing purposes.  Based on his review of the record and examination of the Veteran, the examiner diagnosed the Veteran with hypertension and opined that the Veteran's hypertension did not have its clinical onset until after service.  The examiner explained that solitary and transient elevations in blood pressure are not useful in diagnosing essential or chronic hypertension.  In a June 2010 addendum, the examiner concluded that the Veteran's hypertension is less likely as not caused by, the result of, or aggravated by his time in service, and that his hypertension was not caused by or aggravated by his service-connected asthma.  

The Veteran submitted a statement with his January 2011 Supplemental Statement of the Case (SSOC) Notice response, in which he contends that his periods of elevated blood pressure always coincided with his asthma attacks, and during these occasions, he was prescribed steroid pills, as well as a steroid inhaler, to help control his asthma.  He claims that this medication contains corticosteroids in it.  Along with this statement, the Veteran also submitted medical articles from the Internet which relate the usage of certain medications which contain corticosteroids to the development of hypertension.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

It does not appear that the May 2010 VA examination was adequate with respect to whether the Veteran's hypertension is related to his service-connected asthma.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

While the examiner provided an explanation as to why the Veteran's hypertension was not etiologically related to service, the examiner did not provide the same in the June 2010 opinion regarding whether the Veteran's hypertension was in any way caused by or aggravated by his service connected asthma.  Indeed, the Veteran primarily contends that his hypertension was caused by his service-connected asthma.  In addressing this etiological theory, the examiner does not appear to cite to the records reviewed or relied upon in making his ultimate determination.  In addition, the examiner failed to provide the rationale upon which his opinion was based.  The examiner recites the Veteran's medical history, but does not explain how this history helped him (the examiner) to arrive at his determination.  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  

The June 2009 Remand specifically instructs the examiner to provide a complete rationale for all opinions.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the inadequate medical conclusion as well as the additional evidence submitted by the Veteran regarding the relationship between certain types of medication and the development of hypertension, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination for the purpose of determining the etiological relationship between his hypertension and his service-connected asthma.  The claims folder should be made available to the examiner for review in connection with the examination.  All pertinent pathology should be annotated in the examination report.  

The examiner should be asked to provide an opinion as to the likelihood (likely, unlikely, or at least as likely as not) that the Veteran's service-connected asthma, including any medication that he has taken for treatment of his asthmatic attacks, has caused, or aggravated, his current hypertension.  [If the examiner determines that the Veteran's hypertension was aggravated by his asthma, the examiner should identify the level of disability caused by the asthma, to the extent possible.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

In providing this opinion, the examiner MUST provide a complete rationale upon which his or her conclusion is based and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

2. Following completion of the above, re-adjudicate the issue of entitlement to service connection for hypertension, on a direct basis and as secondary to the service-connected asthma.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


